                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 CODY FLACK, SARA ANN MAKENZIE,
 MARIE KELLY, and COURTNEY SHERWIN,
 Indi vidual[y rind on behrilf of all others sim ilar[y situated,
                                                                    Case No. l 8-cv-309-vvmc
                                   Pl aintiffs,

          V.


 WISCONSIN DEPARTMENT OF HEALTH SERVICES
 and ANDREA PALM ,

                                   Defendants.


                                    JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiffs

Cody Flack, Sara Ann Maken zie, Marie Kelly, and Courtn ey Sherwin against defendants

Wisconsin Departm ent of H ea lth Servi ces and Andrea Palm declaring Wi s. Admin. Cod e

§§ DI-IS 107 .03(23)- (24), 107.10 (4)(p) ("the Challenged Exclusion") null and void under

Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116; th e

Medi ca id Act's ava ilability requirement, 42 U.S.C. § I 396a(a)( l0)(A); the M edicaid Act's

con1pa rability req uirement , 42 U.S.C. § 1396a(a)( I0) (B); and the Equal Protection Clause

of the Fourteenth Amendm ent to the United States Co nstitution .

        IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered as follows:

        1. Defendants are perm a nently enjoined from enforcing the Challenged Exclusion.

        2. Within 180 days of this court's Final Order on Permanent Injunctive and

            Equitable Relief, dkt. #248, defendants shall publi sh a coverage policy rega rding

            services previously excluded und er the Challenged Exclusion.
Judgment in a C ivi l Case                                                                                      Page 2


          3. Wi t hin 90 d ays o f t he order, defe ndants shall:

                    a. iss ue a Fo rwa rd H ea lt h U pd ate t hat in clud es a notice of t he o rd er

                             perm a nentl y enj o ining e n fo rce men t o f t he C hall enged Exclu sio n and

                             ex pl ain s t hat curren t W isco nsin M edi caid benefi ciari es m ay be eligible fo r

                             se rvi ces that were previ o usly exclud ed fr o m coverage und er t he Ch allenged

                             Exclusio n , and previo usly m ay have been deni ed ;

                    b. prov id e notice to th e social servi ce providers o n Appendi x A o f plain t iffs'

                             ame nded p ro posed o rde r (Pi s.' Am . P ro posed O rder, App . A (dkt. #237 -1 )

                             p. 12) th at t hi s court has perm a nen tly enj o in ed en fo rcem en t of th e

                             C hall enged Excl usio n and providin g t hat cu rre nt Wi sco nsin M edi ca id

                             benefi ciaries m ay be eli gibl e for cove rage for se rvices th at we re prev iously

                             exclud ed fro rn cove rage und er t he C hall enged Excl usion , and previo usly

                             n1 ay have bee n d eni ed;

                    c.       prov ide notice to a ll W isco nsin M edi ca id H ea lt h M aintena nce

                             Orga ni za ti o n s ("the HMOs" ) t hat t hi s court has pe rm a ne n t ly enj o in ed

                             en fo rcem ent of t he C hallenged Exclusio n and t hat individual a utho ri zatio n

                             requ ests fo r se rvi ces previously exclud ed fr o m coverage un de r t he

                             C ha ll enged Exclusio n are subj ect to t he Wi scon sin D epartm ent of H ea lt h

                             Se rvices' sta ndard rev iew, pri or au t hori zati o n procedures, a n d

                             determin atio n s for m edi ca l necess ity, and en co urage t he HMO s t o co nsid er

                             notify ing in d ividuals previ o usly deni ed cove rage fo r services beca use of t he

                             C hall enged Exclusio n t hat they m ay be eli gibl e to requ est coverage fo r a

                             se rvice or services previo usly foun d to be excluded from coverage; and
Judgm ent in a Civil Case                                                                        Page 3


                    d. consider notifying fee-for-service beneficiaries previously denied coverage

                            because of the Challenged Exclusion that they may be eligible to request

                            coverage for a service or services previously found to be excluded from

                            coverage.



Approved as to form this            <i? t"'L- day of November, 2019.




Peter Oppeneer                                                    Date
Clerk of Court
